IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Anthonee Patterson,                              :
                  Appellant                      :
                                                 :    No. 1312 C.D. 2016
               v.                                :
                                                 :
Kenneth Shelton, Individually, and               :
President of the Board of Trustees               :
of the General Assembly of the                   :
Church of the Lord Jesus Christ                  :
of the Apostolic Faith, Inc.                     :


                                            ORDER

               AND NOW, this 22 day of December, 2017, upon consideration of the
emergency application of Anthonee Patterson seeking clarification of this Court’s
prior decision and order dated November 29, 2017, it appearing that said decision
erroneously referenced the May 10, 2006 order of the Court of Common Pleas of
Philadelphia County (trial court) as confirming a previous order by an arbitrator, the
same is hereby amended to reflect that the trial court’s order confirming the
arbitrator’s award was duly entered on July 10, 2006, and judgment was entered in
favor of Patterson by trial court order dated July 20, 2006.1 Any attempts to enforce
these orders is more properly directed to the trial court following final disposition
by this Court, including Shelton’s application for reargument.


                                                     ________________________________
                                                     PATRICIA A. McCULLOUGH, Judge

       1
         A similar order was entered by the trial court on October 12, 2006, entering judgment in
favor of Patterson. Additionally, the final adjudication and decree of the arbitrator was entered as
an order of the trial court on April 17, 2017. These orders, dated July 10 and 20, 2006, October
12, 2006, and April 17, 2017, collectively represent the last valid judgments in this case.